TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO.  03-02-00189-CV



Kenneth Wick and Linda Wick, Appellants


v.


Terry Davison, Billie Davison, and Century Mortgage Corp., Appellees






FROM THE DISTRICT COURT OF TRAVIS  COUNTY, 126TH JUDICIAL DISTRICT

NO. GN002302, HONORABLE PAUL DAVIS, JUDGE PRESIDING




	Appellants filed a motion to dismiss their appeal "with prejudice" advising that they
have settled their dispute with appellees and no longer desire to pursue this appeal.
 Therefore, this appeal is dismissed on motion of appellants. Tex. R. App. P.
42.1(a)(2).  Costs are assessed against the party incurring same.


  
					Lee Yeakel, Justice
Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel
Dismissed on Appellants' Motion
Filed:   July 26, 2002
Do Not Publish